Citation Nr: 0717911	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a blood clot of the left upper arm.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a partial blockage of the right carotid 
artery.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for progression of peripheral vascular 
disease due to lack of treatment for elevated homocystine 
levels.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied compensation under the provisions of 
38 U.S.C.A. § 1151 for a blood clot of the left upper arm, a 
partial blockage of the right carotid artery, and a 
progression of peripheral vascular disease.

The veteran appealed the RO's decision and in January 2003, 
he testified before the undersigned Veterans Law Judge 
sitting at the RO.  In July 2003, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  As set forth in more detail below, a review 
of the record shows that the RO has complied with all remand 
instructions, to the extent necessary and the case is ready 
for appellate consideration.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that although a July 1997 angiogram performed by VA was 
complicated by thrombosis of the left brachial artery, such 
was a known complication of angiography disclosed to the 
veteran 



prior to the procedure, and was not the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA.

2.  The preponderance of the evidence indicates that the 
veteran's mild stenosis in the right carotid artery is not 
the result of carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA.

3.  The preponderance of the evidence indicates that the 
progression of the veteran's peripheral vascular disease was 
not caused by VA treatment or lack thereof, but was due to 
its natural progression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a blood clot of the left 
upper arm have not been met.  38 U.S.C. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.361 (2006).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a partial blockage of 
the right carotid artery have not been met.  38 U.S.C. § 1151 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.361 (2006).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for progression of 
peripheral vascular disease have not been met.  38 U.S.C. § 
1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  






In this case, in a May 2004 letter, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for compensation under the provisions of 
38 U.S.C.A. § 1151, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran that VA would consider 
all information of record in adjudicating the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial unfavorable decision on the 
claim and does not specifically satisfy the additional notice 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

With respect to the substance of the notice, as set forth 
above, the veteran was fully advised of the critical elements 
needed to substantiate his claim for 1151 benefits in the May 
2004 letter.  Because his claims have been denied below, the 
additional Dingess/Hartmann elements of degree of disability 
and effective date are not at issue here.  With respect to 
the timing of the notice, after issuing the veteran the May 
2004 letter and giving him an opportunity to respond, the RO 
reconsidered his claims in full, as evidenced by the May 2005 
Supplemental Statement of the Case.  Thus, the Board finds 
that these notification deficiencies have not resulted in 
prejudice to the veteran.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran, to the 
extent necessary.  As set forth above, the veteran has been 
fully advised of the critical elements necessary to 
substantiate his claims for 1151 benefits.  Any other 
deficiencies with respect to such notice are harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

In addition, consistent with VA's duty to assist, the Board 
remanded this matter in July 2003, for the purposes of 
obtaining a medical opinion regarding the issues on appeal.  
38 C.F.R. § 3.159(c)(4) (2006).  A review of the record 
indicates that such examination was conducted in August 2004 
by a VA vascular surgeon, consistent with the Board's remand 
instructions to obtain an opinion from a specialist in 
peripheral vascular disease.  The VA vascular surgeon ordered 
necessary diagnostic testing, which was conducted in October 
2004.  Although the RO has indicated that the original copy 
of the August 2004 examination report cannot be located, the 
record on appeal does contain summaries of the October 2004 
diagnostic test results.  More significantly, the record 
contains the final opinion from the VA vascular surgeon, in 
which she clearly answers each of the Board's July 2003 
remand questions, with reference to the pertinent evidence of 
record to support her conclusions.  The Board therefore 
assigns her opinion great probative weight.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Moreover, the Board finds that the RO 
has complied with all remand instructions and another VA 
medical opinion is not necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Neither the veteran nor his representative 
has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

Private clinical records show that in December 1987, the 
veteran was diagnosed as having atherosclerotic occlusive 
vascular disease.  An aortogram performed at that time 
revealed complete occlusion of the abdominal aorta and 
bilateral iliac arteries.  An aortic replacement with Y graft 
was performed.  The surgery was reportedly unsuccessful, with 
the veteran thereafter complaining of lifestyle-limiting 
claudication.  In October 1988, a follow-up angiography was 
performed and demonstrated significant occlusive disease.  In 
December 1988, the veteran underwent a repeat aorta-femoral 
bypass surgical procedure which was characterized as 
reasonably successful.  

In a February 1989 letter, the veteran's private physician 
indicated that despite the reasonable success of the 1988 
surgery, prognostically, he expected the veteran to have a 
life-long, significant problem with peripheral arterial 
disease.  He noted that the veteran had a long history of 
heavy smoking which had an obvious effect on his vascular 
structures.  In addition, he noted that the complication 
rates and sequelae of the type of vascular procedure 
performed on the veteran and its useful life suggested that 
he would have ongoing, significant problems.  





In an April 1989 letter, the veteran's private physician 
indicated that the veteran suffered from significant 
peripheral vascular arteriosclerotic occlusive disease, a 
condition which would most likely progress.  

In pertinent part, subsequent clinical records show that in 
June 1997, the veteran sought VA treatment, complaining of 
bilateral leg claudication.  He reported a history of an 
aortobifemoral graft placement in 1987, with a graft repair 
in 1988.  He stated that approximately four months after his 
1988 surgery, he began to experience leg cramping.  He 
indicated that his symptoms had gradually worsened to the 
point that he was only able to walk three to four minutes 
without resting.  He also indicated that he could no longer 
palpate his right femoral pulse.  The assessment was 
occlusive peripheral vascular disease and an arteriogram was 
scheduled.  

Of record is a June 27, 1997, Educational Assessment, noting 
that the veteran had no barriers to understanding 
instructions regarding the arteriogram.  The practitioner 
commented that the procedure had been discussed with the 
veteran and his questions and concerns answered.  Teaching 
was reinforced by a radiologist.  Also of record is a VA Form 
114-8, Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, signed by the 
veteran on June 27, 1997.  This form advised the veteran that 
the risks of the arteriogram with possible angioplasty 
included injury to the vessel, bleeding at puncture site, 
infection and blood clot formation.  The veteran's signature 
was witnessed by a cosigner.  The veteran underwent 
arteriogram later that day which revealed thrombosis of the 
redo of the aortobifemoral bypass graft.  Surgery was 
scheduled.  

VA clinical records show that prior to surgery, the veteran 
underwent a hypercoagulability workup, which included an 
antithrombin III, protein C&S, PT and PTT, all of which were 
within normal limits.  Laboratory reports include a July 1, 
1997, report noting that the veteran's homocysteine plasma 
total was 24H umol/L.  A notation on the report indicates 
that the risk of coronary vascular disease 



increased progressively with homocysteine concentration and 
that a 3.4 times greater risk was associated with a 
homocysteine concentration of greater than 15.8 umol/L.  

On August 1, 1997, the veteran underwent axilla bifemoral 
bypass graft, without complication.  The surgical report 
noted that the veteran had a history of thrombosis of his 
major arteries, as his brachial artery on the right had 
thrombosed after a catheterization, upon which flow was 
restored after multiple thrombectomies had been performed.  
It was also noted that the veteran had recently undergone an 
angiogram on the left brachial artery, with subsequent 
thrombosis, which was observed upon the veteran's arrival.  
Post-surgery, the veteran was placed on medication to prevent 
clotting of the graft.  

At a follow-up examination in September 1997, the veteran 
reported no post-operative pain and indicated that his 
extremities were of normal temperature.  Examination showed 
good blood supply to the extremities.  A carotid bruit was 
noted and a follow-up study was recommended.  In October 
1997, the veteran underwent carotid duplex ultrasound which 
showed no hemodynamically significant lesions.  The peak flow 
velocity was .045 meters per second.  The amount of stenosis 
appeared to be less than 15 percent.  

In July 1998, the veteran submitted a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a blood clot 
of the left upper arm.  He claimed that he had developed the 
condition as a result of the June 27, 1997, angiogram.  

In August 1998, the veteran indicated that he wished to amend 
his 1151 claim to include a partial blockage of the right 
carotid artery, which he claimed resulted from August 1997 
surgery at the Tucson VAMC.  The veteran also claimed that 
the he had experienced a progression of his peripheral 
vascular disease, as a result of VA's failure to treat him in 
a timely manner for elevated homocystine levels.  In support 
of his claim, the veteran submitted excepts from medical 
websites noting that elevated plasma homocysteine was a known 
risk factor for atherosclerotic vascular disease and that 
hyperhomocysteinaemia was a risk factor in the failure of 
vascular intervention.

In June 2000, the veteran underwent VA medical examination at 
which he reported a history of surgeries in 1987 and 1989 for 
intermittent claudication.  He indicated that he did 
reasonably well following the second surgery, but soon began 
to experience bilateral calf claudication.  The veteran 
reported that his symptoms progressively worsened and he was 
admitted to the VA hospital where an angiogram performed on 
June 27, 1997, and revealed an occluded abdominal aorta.  
Following these findings, the veteran underwent a third 
operation in August 1997, during which an aortofemoral graft 
on the right side was performed.  Subsequent to this surgery, 
the veteran indicated that he had been able to walk about 
half a mile without difficulty.  Over the past few months, 
however, he claimed that he had begun getting cramps again.  
He indicated that he had been taking folic acid and B12 on 
his own, which he felt helped his pain.  The veteran also 
reported that a carotid bruit was first noticed following the 
surgery and that subsequent studies had shown a 15 percent 
occlusion of the right carotid artery.  Finally, the veteran 
noted that prior to surgery, extensive studies were done on 
his blood.  Although he was told that his blood was normal at 
the time, he noted that records showed that his homocysteine 
level was as high as 24.  The veteran acknowledged that 
recent studies had shown that it was now in the normal range; 
however, he indicated that he had been on folic acid and felt 
that this is what caused the reduction in his homocystine 
levels.  After examining the veteran, the assessments 
included carotid bruit on the right side and peripheral 
atherosclerotic disease with decreased pulses, bilaterally.  

In January 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He stated that he had 
been diagnosed as having vascular disease approximately 15 
years prior and had undergone bypass surgery twice shortly 
thereafter.  In 1997, the veteran testified that he sought 
treatment at the Tucson VA Medical Center for continued 
symptoms of peripheral vascular disease.  He testified that 
in June 1997, he underwent an angiogram at that facility.  
The veteran stated that his physician elected to go in 
through his left upper arm to perform the procedure, as a 
previous angiogram had resulted in an aneurysm in his groin.  
The veteran explained that after performing the procedure, 
the clinician withdrew the needle, putting direct pressure on 
the wound to stop bleeding.  The veteran testified that it 
was his belief that a blood clot formed in his left arm as a 
result of the clinician applying too much pressure to the 
wound for too long.  The veteran stated that his physician 
had advised him that the blood clot in his left arm was due 
to the angiogram, and was not an expected result of the 
angiogram.  When asked whether the physician had provided 
such an opinion in writing, the veteran responded that he had 
not.  In accordance with Constantino v. West, 12 Vet. App. 
517, 520 (1999), the undersigned advised the veteran that it 
would be to his advantage to submit such evidence.  See 
Transcript at pages 21-22.  The record was held open for a 
period of 60 days, but no additional medical opinions were 
submitted. 

Also at the January 2003 hearing, the veteran testified that 
his VA physician had ordered blood work prior to the 1997 
surgery to check homocysteine levels.  He indicated that he 
was advised that his blood work was fine.  The veteran 
testified that about 8 or 9 months later, however, he noticed 
that he was losing his ability to walk due to claudication.  
He stated that he then obtained copies of his VA medical 
records and discovered that his homocysteine level had 
actually been above normal prior to the surgery, but had not 
been treated.  The veteran explained that his research had 
shown that there was a positive association between elevated 
homocysteine levels and the risk of cardiovascular disease.  
The veteran indicated that his blood was again tested the 
following year, and again revealed elevated levels.  He 
stated that he was put on a blood thinner and advised to take 
vitamins.  The veteran indicated that this treatment reduced 
the homocysteine levels in his blood.  He testified that it 
was his opinion that VA had missed the elevated levels of 
homocysteine revealed in the 1997 blood work and failed to 
treat it for one year, thereby causing his peripheral 
vascular disease to increase.  

Finally, the veteran testified that approximately one month 
after the 1997 surgery performed by VA, he developed a 
blockage in his right carotid artery.  He testified that it 
was his belief that this blockage was due to the surgery 
performed by VA and/or VA's failure to treat his elevated 
homocysteine levels.  

In August 2004, the veteran underwent VA medical examination 
by a VA vascular surgeon.  In connection with the 
examination, the veteran underwent a carotid duplex 
ultrasound in October 2004.  This study showed moderate 
internal carotid artery stenosis, bilaterally.  The VA 
vascular surgeon noted that since a previous ultrasound in 
July 2003, there had been an increase in the velocities and 
progression of the disease on the right side from mild to 
moderate.  On the left side, there had also been an increase.  
The examiner reviewed the claims folder and noted that the 
veteran had a history of two aortobifemoral bypasses, and an 
axilla bifemoral bypass.  There was stable claudication, non 
disabling.  Ankle brachial index on the right was 0.70 and 
ankle brachial index on the left was 0.60, according to April 
2004 medical records.  It was noted that the veteran had 
resumed smoking.  

After examining the veteran, reviewing the claims folder, and 
reviewing the results of the diagnostic testing performed, 
the VA vascular surgeon concluded that although the July 1997 
angiogram performed by VA was complicated by thrombosis of 
the left brachial artery, this is was a known complication of 
angiography and was not the result of careless, negligence, 
lack of proper skill, or error on the part of VA health care 
providers.  In addition, she noted that the carotid duplex on 
the right in July 2003 showed mixed irregular plaque in the 
internal carotid in the range of 16 to 49 percent.  She 
indicated that this was only mild stenosis and was not due to 
carelessness, negligence, lack of proper skill, or error on 
the part of VA health care providers.  Finally, she indicated 
that an April 26, 2004, ankle brachial index on the right was 
0.70 and ankle brachial index on the left was 0.60.  She 
therefore concluded that there had been no progression of the 
veteran's peripheral vascular disease beyond the normal 
following VA hospitalization in August 1997.  


Applicable Law

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such disability were service-connected.  A 
disability is considered a qualifying additional disability 
if it was not the result of the veteran's willful misconduct 
and (1) the disability was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by VA, and (2) the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Id.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

Blood clot of the left upper arm

The veteran claims that compensation under section 1151 is 
warranted, as he sustained a blood clot of his left upper arm 
following an arteriogram performed by VA in June 1997.  He 
contends that the blood clot was caused because too much 
pressure was applied when the needle used in the procedure 
was removed from his arm.  

As noted, in order to establish entitlement to benefits under 
38 U.S.C.A. § 1151, the evidence must show (1) that the 
veteran has an additional disability, (2) that VA 
hospitalization, treatment, surgery, or examination was the 
cause of such additional disability, and (3) that there was 
(a) an element of fault on the part of VA in providing the 
treatment or (b) that the disability resulted from an 
unforeseen event.

In this case, the evidence shows that a July 1997 angiogram 
performed by VA was complicated by thrombosis of the left 
brachial artery.  Thus, the first two criteria discussed 
above have been met.  The preponderance of the evidence, 
however, establishes quite clearly that such thrombosis did 
not result from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor was the thrombosis the result of an event 
that was not reasonably foreseeable.  

As discussed in detail above, the Board obtained a medical 
opinion in this case from a VA vascular surgeon.  After 
examining the veteran and reviewing his claims folder, she 
concluded that although the July 1997 angiogram performed by 
VA was complicated by thrombosis of the left brachial artery, 
such was "a known complication of angiography and was not 
the result of carelessness, negligence, lack of proper skill 
or error on the part of VA health care providers."  

The Board assigns this medical opinion great probative 
weight.  The opinion was rendered by a specialist in the 
field of vascular surgery.  Guerrieri v. Brown, 4 Vet. App. 
467 at 470-71 (1993) (noting that the probative value of a 
medical opinion is based, in part, on the physician's 
qualifications, knowledge, and skill in analyzing the data).  
Moreover, the Board notes that the VA vascular surgeon 
actually examined the veteran and reviewed his claims folder, 
further enhancing its probative value.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Most importantly, however, the only evidence of record which 
contradicts this medical opinion is that of the veteran.  
Specifically, he has argued that he developed a clot in his 
left upper arm following the June 1997 arteriogram performed 
by VA when too much pressure was applied when the needle was 
removed from his arm.  As the record does not establish that 
the veteran possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, his contentions in this 
regard are of limited probative value.  

Similarly, the Board has considered the veteran's January 
2003 hearing testimony to the effect that a physician told 
him that his blood clot of the left upper arm was not a 
reasonably foreseeable result of the June 1997 arteriogram.  
However, the Court has held that a claimant's lay statements 
relating what a medical professional told him, filtered as 
they are through a lay person's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions in this regard do not constitute probative 
evidence.  Moreover, the Board notes that upon hearing this 
testimony at the January 2003 Board hearing, the undersigned 
advised the veteran that it would be to his advantage to 
submit a written statement from his physician documenting 
this purported opinion.  See Transcript at pages 21-22.  The 
record was held open for a period of 60 days, but no 
additional medical opinions were submitted.  Thus, the Board 
finds that the veteran's assertions that a physician advised 
him that the blood clot from the June 1997 arteriogram was 
not reasonably foreseeable are accorded little probative 
weight.  

In any event, the Board observes that the record on appeal 
contains clear evidence that the veteran was advised prior to 
the June 1997 arteriogram that the risks associated with the 
procedure included blood clot formation.  In that regard, the 
record contains a June 1997 Educational Assessment, noting 
that the risks of the procedure were discussed with the 
veteran and that his questions and concerns had been 
answered.  Also of record is a VA Form 114-8, signed by the 
veteran, noting that he was advised the veteran that the 
risks of the arteriogram included blood clot formation.  
Thus, the Board finds that a blood clot was a reasonably 
foreseeable complication of the June 1997 arteriogram and 
that the procedure was performed with the veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).  

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a blood clot of the left upper arm.  The evidence 
shows that although the July 1997 angiogram performed by VA 
was complicated by thrombosis of the left brachial artery, 
such was a known complication of angiography disclosed to the 
veteran prior to the procedure, and was not the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA.  The benefits sought on appeal 
are accordingly denied.


Partial blockage of the right carotid artery

The veteran also seeks compensation under section 1151 for a 
partial blockage of the right carotid artery.  Specifically, 
he claims that he sustained a partial blockage of the right 
carotid artery, either as a result of August 1997 surgery 
performed by VA, or due to VA's failure to treat elevated 
homocysteine levels which were identified on a blood test 
shortly before the surgery.  

Upon careful consideration of the veteran's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for a partial blockage 
of the right carotid artery.

As discussed in detail above, the record on appeal does show 
that at a September 1997 post-operative examination, a 
carotid bruit was noted; an October 1997 carotid duplex 
ultrasound performed the following month showed a blockage of 
less than 15 percent, which the examiner characterized as 
showing "no hemodynamically significant lesions."  

While a partial blockage of the carotid artery was first 
identified after the August 1997 surgery, the record on 
appeal is entirely lacking any probative evidence that VA's 
treatment of the veteran caused such blockage.  As noted, the 
mere fact that a veteran received care and has an additional 
disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

In that regard, the Board has considered the medical 
information submitted by the veteran, which he largely 
obtained from the internet.  This evidence shows that there 
is an association between elevated homocysteine levels and 
atherosclerotic vascular disease.  Medical treatise evidence 
can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Here, the information submitted by the veteran is simply too 
general to make a causal link more than speculative in 
nature, or to outweigh the specific medical evidence in this 
case which is directly pertinent to the veteran.  In that 
regard, the RO solicited an opinion from a VA vascular 
surgeon regarding the question specifically at issue in the 
veteran's case.  As noted, after examining the veteran and 
reviewing the claims folder, the VA vascular surgeon 
specifically concluded that the stenosis identified in the 
right carotid artery following the August 1997 VA surgery was 
not due to careless, negligence, lack of proper skill, or 
error on the part of VA health care providers.  For the 
reasons discussed above, the Board has assigned this medical 
opinion great probative weight, given the examiner's 
qualifications, the bases for her opinion, and the fact that 
her opinion is undisputed by any other probative evidence.  

In that regard, the Board has considered the veteran's own 
statements regarding the etiology of his right carotid artery 
blockage; however, the Board assigns his assertions little 
probative weight as there is no indication of record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a partial blockage of the right carotid artery.  The 
evidence shows that although such a blockage was identified 
approximately two months after the August 1997 VA surgery, 
such condition was not the result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA.  Similarly, there is absolutely no indication in 
the medical evidence of record that any failure by VA to 
timely identify and treat elevated homocysteine levels 
proximately caused its continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).
The benefits sought on appeal are accordingly denied.


Progression of peripheral vascular disease

Finally, the veteran seeks compensation under 38 U.S.C.A. 
§ 1151 for progression of his peripheral vascular disease.  
He argues that at the time of his August 1997 VA surgery, his 
homocysteine levels were elevated and that the VA failed to 
treat the condition which resulted in a progression of his 
peripheral vascular disease.  

Upon careful consideration of the veteran's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for progression of 
peripheral vascular disease.  

As noted, applicable legal criteria provide that hospital 
care, medical or surgical treatment, or examination cannot 
cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In this case, the record on appeal contains no probative 
evidence that any failure by VA to timely diagnose and 
properly treat the veteran's elevated homocysteine levels 
proximately caused the continuance or natural progress of his 
peripheral vascular disease.  

While the Board has considered the medical treatise 
information submitted by the veteran generally discussing an 
association between elevated homocysteine levels and 
atherosclerotic vascular disease, this evidence contains no 
indication whatsoever that VA's failure to identify and treat 
elevated homocysteine levels in July 1997 proximately caused 
the continuance or natural progress of his peripheral 
vascular disease.  Rather, it merely discusses generic 
associations.  Mattern, 12 Vet. App. at 222.  

Similarly, while the veteran has testified that it is his 
belief that VA's failure to treat elevated homocysteine 
levels resulted in the progression of his peripheral vascular 
disease, because he has no medical expertise, his opinion is 
lacking in probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

On the other hand, the Board notes that the record on appeal 
contains an opinion from a VA vascular surgeon which 
addresses the medical question at issue.  As noted, after 
examining the veteran and reviewing his claims folder, a VA 
vascular surgeon concluded that the evidence in the veteran's 
case did not show a progression of his peripheral vascular 
disease following his August 1997 hospitalization beyond what 
was expected.  

The Board notes that this opinion appears to be consistent 
with the other medical evidence of record, including the 1989 
opinion of the veteran's own physician, to the effect that 
prognostically, the veteran's peripheral vascular 
arteriosclerotic occlusive disease is a life-long, 
significant problem which would most likely progress.  Again, 
there is no indication that any failure by VA to treat 
elevated homocysteine levels caused the progression of the 
veteran's peripheral vascular disease.  Rather, it appears 
that such progression occurred independently of VA's 
treatment.  

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for progression of peripheral vascular disease.  The 
record on appeal contains no probative evidence that any 
failure by VA to timely diagnose and properly treat the 
veteran's elevated homocysteine levels proximately caused the 
continuance or natural progress of his peripheral vascular 
disease.  38 C.F.R. § 3.361(c)(2).  The benefits sought on 
appeal are accordingly denied.



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a blood clot of the left upper arm is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a partial blockage of the right carotid 
artery is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for progression of peripheral vascular 
disease is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


